Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not meet the limitations “a bearing having a fluid opening supports and guides an opposing end of the shaft proximate the outlet and in the open position of the closure element, the flow path extends through the inlet, the valve region the bearing  and the outlet.”  However, Ochs does disclose this limitation, where the bearing is considered to be element D.
Please see the rejection below for further detail.
Drawings
The drawings were received on 07/08/2021.  These drawings are acceptable.
Specification
The Specification objection has been overcome by the amendments.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, lines 1–2 reads “a coiled spring.”  As the limitation is written, it suggests that there is a second spring apart from the spring recited in claim 22.  In reviewing the specification and the drawings, there is no indication of a second spring. Therefore, in order to expedite the process, the Examiner will review the spring in claim 23 as being the same spring in claim 22.  However, the Examiner suggests the following language to clarify Applicant’s claim, “the spring having a coiled shape.”  Please note that this suggestion and is not a requirement.  Furthermore this change would not place the claim in condition for allowance.
Claim 23 recites the limitation “the cylindrical head part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 6-17 and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (USPN 3982558) in view of Adams et al. (US PGPub 20150204456 A1), in further view of Coeckelbergs (US PGPub 20170350397 A1).

    PNG
    media_image1.png
    838
    956
    media_image1.png
    Greyscale

Figure 1 - Ochs Annotated Fig. 3
Regarding Claim 1, Ochs discloses a valve comprising: a housing (A/B) having a flow path extending between an inlet (2) and an outlet for (3) a gas to be conveyed (where the valve controls the flow of a fluid and where gas is a fluid); a valve region (Ochs Annotated Fig. 3) that is disposed in the flow path and in which a closure element (24) is arranged that is movable between a closed position and an open position; a 
Adams et al. teaches a control element being acted on by a return force, spring in order to ensure valve closure by urging the valve stem upwards (Para. 63).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control element of Ochs with a return force as taught by Adams et al. in order to ensure valve closure by urging the valve stem upwards.
In the Ochs–Adams combination Adams’ spring, 304, is located on the flat portion of element 7 of Ochs.  
The Ochs–Adams teaches the closure element (Ochs, 24) is movable via the control element (Ochs, 25) against a return force (Adams et al., 304) from the closed position into the open position by the membrane (Ochs, 34-36–Adams et al., 306) being 
Coeckelbergs discloses a vacuum safety valve (4) for a vacuum pump (1). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to utilize the Ochs/Adams et al. valve with a system as described in Coeckelbergs to illustrate an additional use for the valve.
Regarding Claim 2, the Ochs–Adams–Coeckelbergs combination teaches the pressure at the pressure side (Ochs, 9) in the control space is higher in the open position than in the closed position (Adams et al., Para. 6, where the valve can be either normally open or closed which is based upon the pressure and the location of the return force).  
Regarding Claim 3, the Ochs–Adams–Coeckelbergs combination teaches the membrane (Ochs, 34-36–Adams et al., 306) is disposed further remote from the valve region (Ochs Annotated Fig. 3) in the closed position than in the open position (Adams 
Regarding Claim 6, the Ochs–Adams–Coeckelbergs combination teaches the control element (Ochs, 25) extends in a straight line between the control space and the valve region (Ochs Annotated Fig. 3).  
Regarding Claim 7, the Ochs–Adams–Coeckelbergs combination teaches the control element (Ochs, 25) has a head part (Adams et al., 202) directly cooperating with the membrane (Ochs, 34-36–Adams et al., 306) which is positioned proximate a first end of the housing (Ochs, A/B) and is connected to the closure element positioned proximate a second end of the housing (Ochs, Fig. 3).  
Regarding Claim 8, the Ochs–Adams–Coeckelbergs combination teaches the control element is formed in one piece with the closure element (Ochs, Fig. 3).  
Regarding Claim 9, the Ochs–Adams–Coeckelbergs combination teaches the head part (Adams et al., 202) is configured with a curved portion and the membrane (Ochs, 34-36–Adams et al., 306) at least partly engages around curved portion of the head part (Adams et al., Fig. 1).  
Regarding Claim 10, the Ochs–Adams–Coeckelbergs combination teaches the head part (Adams et al., 202) is of hat shape and a return element is partly arranged in the head part (Adams et al., Fig. 1).  
Regarding Claim 11, the Ochs–Adams–Coeckelbergs combination teaches a return element comprises at least one spring element (Adams et al., 304).  
Regarding Claim 12, the Ochs–Adams–Coeckelbergs combination teaches a return element (Adams et al., 304) is arranged in the control space (Ochs, 6/7) between 
Regarding Claim 13, Ochs discloses the flow path (Ochs Annotated Fig. 3) is formed by a flow passage extending between the inlet (2) and the outlet (3), but does not teach the inlet and the outlet not being disposed on a straight line extending through the flow passage.  
It would have been obvious to one having ordinary skill in the art before the time of filing to locate the inlet and the outlet according to design needs, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Regarding Claim 14, Ochs discloses the flow passage (Ochs Annotated Fig. 3) has at least two passage sections having non-coinciding longitudinal axes (Ochs Annotated Fig. 3, where the portion of the flow passage in which fluid flows through the seat is perpendicular to the inlet).  
Regarding Claim 15, Ochs discloses the passage sections are each provided in the form of a bore formed in the housing (Fig. 3).  
Regarding Claim 16, Ochs discloses the bores each start from an outer side of the housing and with the one bore forming the inlet and the other bore forming the outlet (Fig. 3).  
Regarding Claim 17
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the flow cross-sections according to the design of the system. Please note that in the instant application, pages 6 through 7, lines 28-30 through 1-3, Applicant has not disclosed any criticality for the claimed limitations.  MPEP §2144.04(IV)(A).
Regarding Claim 21, the Ochs–Adams–Coeckelbergs combination teaches the bearing (Ochs, 28) is a disc-shaped bearing having a central opening for receiving the distal end of the shaft (Ochs, 25).
Regarding Claim(s) 22, the structural limitation of the apparatus described in the claim is recited in claims 1, 3 and 7.
Regarding Claim 23, the Ochs–Adams–Coeckelbergs combination teaches the control space (Ochs, 6/7) further comprises a coiled spring (Adams, 306) circumscribing the shaft (Ochs, 25) and positioned at least within the open end of the cylindrical head part, the spring having a first end arranged against an interior portion of the first end of the head part (Adams et al., 202) and a second end arranged against the housing wall (Ochs, 6).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (USPN 3982558) in view of Adams et al. (US PGPub 20150204456 A1), in further view of Coeckelbergs (US PGPub 20170350397 A1), in further view of Pedersen et al. (USPN 4527620).
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claim is recited in Claim 1, with the exception of “and wherein the valve inlet is 
Coeckelbergs discloses the valve outlet is associated with the vacuum pump (1).  
Pedersen et al. teaches the valve inlet is associated with the vacuum chamber (24) in order to set or maintain the pressure in the chamber (Col. 4, Lines 8-21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the valve of the Ochs–Adams–Coeckelbergs combination with a vacuum chamber as taught by Pedersen et al. in order to set or maintain the pressure in the chamber.
Regarding Claim 19
Regarding Claim 20, the Ochs–Adams–Coeckelbergs-–Pedersen et al. combination does not explicitly teach an external configuration having a vacuum safety valve arranged outside the vacuum pump is provided or an internal configuration is provided in which the vacuum safety valve or a housing of the vacuum safety valve is arranged within a vacuum pump housing of the vacuum 5pump or forms a part of the vacuum pump housing or is at least partly formed by the vacuum pump housing; and/or wherein the housing of the vacuum safety valve can be used both in an external configuration and in an internal configuration, with at least one housing opening associated with the control space or with the flow path 10being formed in the external configuration by an end element which in the internal configuration is remote and is releasably connected to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the valve according to user need, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).  Applicant has not disclosed any criticality for the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753